Citation Nr: 1545301	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for diabetic nephropathy.  

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity.

4.  Entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left upper extremity.

5.  Entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

6.  Entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

7.  Entitlement to a compensable disability rating for bilateral hearing loss.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from October 1965 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran appealed the adverse adjudications in this decision, and the matters are now before the Board.




FINDINGS OF FACT

1.  For the entire time period on appeal, the Veteran's diabetic nephropathy has manifested with a definite decrease in kidney function.  However, his kidney symptoms have not included persistent edema and albuminuria with a blood urea nitrogen (BUN) of 40 milligrams (mg) percent or higher, creatinine levels of 4 mg percent or higher, or generalized poor health that was characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

2.  Resolving all doubt in the Veteran's favor, for the entire time period on appeal, the Veteran was required to take insulin, restrict his diet, and regulate his activities to control his diabetes mellitus, type II symptoms; however, these symptoms have not manifested with episodes of ketoacidosis, or hypoglycemic restrictions that required one to two hospitalizations per year or twice per month visits to a diabetic care provider with additional complications.  

3.  After affording him the benefit of the doubt, for the entire time period on appeal, the Veteran's diabetic peripheral neuropathy of the right upper extremity, which is his dominant or major extremity, manifested with moderate incomplete paralysis of the median nerve; however, these right arm symptoms were not severe. 

4.  After affording the Veteran the benefit of the doubt, for the entire time period on appeal, his diabetic peripheral neuropathy of the left upper extremity, which is his non-dominant or minor extremity, manifested with moderate incomplete paralysis of the median nerve; however, his left arm symptoms of peripheral neuropathy were not severe. 

5.  Resolving all doubt in the Veteran's favor, for the entire period on appeal, right lower extremity diabetic peripheral neuropathy symptoms manifested with an incomplete paralysis of the sciatic nerve that was moderate, but such symptoms were not moderately severe.   

6.  After affording the Veteran the benefit of the doubt, for the entire period on appeal, diabetic peripheral neuropathy of the left lower extremity manifested with an incomplete paralysis of the sciatic nerve that was moderate, but his left leg neuropathy symptoms were not moderately severe.  

7.  Throughout the entire appeal period, bilateral hearing loss manifested by average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) of no worse than 61.25 decibels in the right ear and 57.5 decibels in the left ear, and speech recognition ability of 96 percent in the right ear but 94 percent in the left ear.

8.  By a December 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  He did not appeal the decision or submit any additional material evidence within the one year appeal period.

9.  Evidence received since the December 2005 rating decision relates to previously unestablished facts necessary to substantiate the claim of entitlement to service connection for tinnitus. 

10.  The Veteran's tinnitus did not manifest during service or within one year from separation from military service, and it is not otherwise etiologically related to military service or service-connected bilateral hearing loss.  

11.  After affording the Veteran the benefit of the doubt, he is unable to secure or follow gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for diabetic nephropathy have not been met at any time during this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7541 (2015).

2.  For the entire time on appeal, the criteria for a 40 percent disability rating, but no higher, for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, DC 7913 (2015).

3.  The criteria for a 30 percent disability rating, but no higher, for diabetic peripheral neuropathy of the right upper extremity have been met for the entire time on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 7913-8515 (2015).

4.  The criteria for a 20 percent disability rating, but no higher, for diabetic peripheral neuropathy of the left upper extremity have been met for the entire time on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 7913-8515.

5.  The criteria for a 20 percent disability rating, but no higher, for diabetic peripheral neuropathy of the right lower extremity have been met for the entire time on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 7913-8520 (2015).

6.  The criteria for a 20 percent disability rating, but no higher, for diabetic peripheral neuropathy of the left lower extremity have been met for the entire time on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 7913-8520. 

7.  The criteria for a compensable disability rating for bilateral hearing loss have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2015).

8.  The December 2005 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

9.  New and material evidence has been received since the December 2005 rating decision to reopen the Veteran's claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

10.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

11.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, in General

The Veteran is seeking increased ratings for the following service-connected disabilities: diabetic nephropathy, diabetes mellitus, diabetic peripheral neuropathy of the upper and lower extremities, and bilateral hearing loss.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Diabetic Nephropathy

The Veteran's diabetic nephropathy symptoms are currently rated as 60 percent disabling pursuant to Diagnostic Code 7541.  See 38 C.F.R. § 4.115b.  This DC indicates that renal involvement stemming from the diabetes mellitus systemic disease process should be rated under the rating criteria for renal dysfunction.  

Ratings for the genitourinary system dysfunctions assign a 60 percent disability rating for renal dysfunction symptoms of constant albuminuria with some edema; or, definite decrease in kidney dysfunction; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, which allows a 40 percent rating for diastolic pressure predominantly 120 or more.  See 38 C.F.R. § 4.115a; see also 38 C.F.R. § 4.104, DC 7101 (2015).  An 80 percent disability rating is warranted for persistent edema and albuminuria with BUN of 40 to 80 mg percent; or, creatinine of 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is assigned in cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, markedly decreased function of the kidney or other organ system, especially the cardiovascular system.  

In March 2012, the Veteran filed an increased rating claim for his diabetes mellitus, type II.  VA treatment records from June 2008 to August 2012, including diagnostic testing results, show BUN levels below 40 mg percent, creatinine below 4 mg percent, and lack of persistent albuminuria and edema.  For example, diagnostic testing on several occasions in 2007 and 2008 show BUN levels between 17 and 18 mg percent and creatinine levels between 1.2 to 1.3 mg percent.  Similarly, several diagnostic tests from 2011 show BUN levels of 36 and 34 mg percent and creatinine levels of 1.71 and 1.6 mg percent.  These records also do not indicate that the Veteran's health associated with his kidney symptoms could be characterized as poor due to lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

A September 2012 VA nephrology note showed that the Veteran had hypertension, diabetes mellitus, and symptoms of microalbuminuria.  He complained of swelling since beginning insulin treatment several months prior.  The doctor noted the presence of edema in his extremities, which was possibly due to his type of insulin intake.  The Veteran's creatinine levels were noted as being between 1.4 and 2.0 mg percent.  

In October 2012, he underwent a VA examination during which he was diagnosed with a kidney disorder (diabetic nephropathy) associated with his diabetes.  After reviewing his claims folder, taking down his self-reported history and symptoms, and performing an in-person examination, the examiner noted that his kidney symptoms require taking continuous medication for his renal dysfunction; however, the Veteran did not require regular dialysis, a kidney transplant, or kidney removal.  The examiner noted that he did not have any signs or symptoms due to renal dysfunction, including persistent edema, anorexia, weight loss, generalized poor health, lethargy weakness, limitation of exertion, only being able to perform sedentary activity due to persistent edema, or markedly decreased function in other organ systems, especially the cardiovascular system; however, he did have hypertension that was due to his renal dysfunction.  Diagnostic testing revealed a BUN of 32 mg percent, a creatinine level of 1.56, and his estimated glomerular filtration rate (EGFR) was 46.  The examiner stated that his kidney symptoms did not impact his ability to work.

The Veteran was afforded another VA examination in January 2013 for his diabetic nephropathy symptoms, which the examiner noted as being managed medically and included taking continuous medication.  The Veteran did not require regular dialysis, but he did have signs or symptoms of slight edema, which the examiner described as mild, one-quarter edema of the lower extremities.  However, he did not have symptoms of albuminuria, anorexia, weight loss, generalized poor health, lethargy, weakness, limitation of exertion, ability to perform only sedentary activity due to persistent edema, or markedly decreased function of other organ systems, especially the cardiovascular system, due to renal dysfunction.  Diagnostic testing revealed a BUN level of 34 mg percent, a creatinine level of 1.76, and his EGFR was 47.1.  The examiner reported that his renal diagnosis and management did not have a detrimental effect on his sedentary or active employability.

The aforementioned evidence shows that for the entire time period on appeal, the Veteran's diabetic nephropathy has manifested with a definite decrease in kidney function.  Specifically, VA treatment records and VA examination reports note the presence of renal dysfunction due to his diabetes disability.  However, his kidney symptoms have not included persistent edema and albuminuria with a BUN level of 40 mg percent or higher, creatinine levels of 4 mg percent or higher, or generalized poor health that was characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  While the January 2013 VA examiner noted the presence of slight edema in his lower extremities, these symptoms were not shown to be persistent and there is no evidence of constant or persistent albuminuria.  Moreover, the two VA examination reports specifically noted the lack of symptoms of lethargy, weakness, anorexia, weight loss, limitation of exertion, or markedly decreased function of the kidney or other organ symptoms, especially the cardiovascular system.  

In several VA records and in October 2012 and January 2013 VA examinations, the Veteran was diagnosed with hypertension, which was due to his diabetes symptoms and included renal dysfunction symptoms.  However, a separate rating for hypertension symptoms would amount to pyramiding.  Specifically, the rating criteria for renal dysfunction explicitly contemplate whether hypertension symptoms are severe enough to warrant at least a 40 percent rating under DC 7101.  The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Furthermore, changing the assigned diagnostic code to DC 7101 for the Veteran's symptoms, instead of the rating criteria for renal dysfunction, would not provide a higher benefit to the Veteran as there is no indication in the record that his diastolic blood pressure was predominantly 130 or higher during any time period on appeal.  

Accordingly, based on the foregoing evidence, the Board concludes that entitlement to a disability rating in excess of 60 percent for diabetic nephropathy is not warranted during any period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Diabetes Mellitus, Type II

Next, the Veteran is seeking a rating in excess of 20 percent disabling for diabetes mellitus, type II.  His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, under which a 20 percent rating is assigned where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under this DC.  Id.

After reviewing the entire claims file, the Veteran's diabetes mellitus, type II has been 40 percent disabling, but not higher, during the entire appeal period.  Specifically, his diabetes has been treated with insulin and a restricted diet, and has required regulation of activities.

In March 2012, he submitted an increased rating claim for his diabetes symptoms.  A March 2012 VA treatment note showed that his active medications list included oral agents to maintain lower blood sugar and insulin syringe treatment.  Several other VA treatment notes throughout the appeal show continuous treatment for his diabetes symptoms.  Most recently, a February 2014 VA followup and endocrinology note showed that he was being treated for this disability, and that he reported not doing much of physical activity lately.  

In October 2012, he was afforded a VA examination during which the examiner reviewed his claims file, took down his self-reported history and symptoms, and performed an in-person examination.  He managed his diabetes through a restricted diet and prescribed insulin of more than one injection per day.  After noting that the Veteran's blood sugar gets low if he does strenuous activities, such as cutting the grass, the examiner indicated that he required regulation of activities as part of his medical management because he had to regulate his diet and insulin with the degree of activity.  The examiner also noted that he visits a diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  Moreover, he was not hospitalized for any such episodes during the previous 12 months.  The Veteran did not have any progressive, unintentional weight loss or loss of strength that was attributable to his diabetes, but he did have diabetic nephropathy, hypertension, and erectile dysfunction symptoms due to this disease.  The Board notes that the assigned disability rating for erectile dysfunction symptoms is not before the Board.  The examiner stated that his diabetes mellitus, type II symptoms did not impact his ability to work.  

He was afforded another VA examination in January 2013, during which the examiner noted that the Veteran managed his diabetes disability through restricted diet, prescribed insulin intake requiring more than one injection per day, and additional medications.  The examiner also noted that he was not required to regulate his activities as part of his treatment, that he visited a diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions, and that he did not have any hospitalizations for such episodes in the last 12 months.  The examiner noted the lack of any progressive, unintentional weight loss or loss of strength that was attributable to his diabetes.  However, the Veteran did have diabetic peripheral neuropathy, erectile dysfunction, hypertension, and diabetic nephropathy due to this disease.  The examiner stated that his diabetes mellitus, type II symptoms did not impact his ability to work.  

In a January 2013 statement in support of his claim, the Veteran stated that he was switched from oral medication for his diabetes disability to four daily injections of insulin, which showed his worsening symptoms of diabetes mellitus, type II.  He made a similar contention in his April 2013 notice of disagreement.  

The foregoing evidence shows that the Veteran's diabetes mellitus, type II has been 40 percent disabling, but not higher, for the entire period on appeal.  Specifically, the October 2012 VA examination showed that his diabetes has been treated with insulin, a restricted diet, and regulation of activities.  While the January 2013 VA examiner did not note that the Veteran needed to restrict or regulate his activities due to his diabetes symptoms, the evidence shows that a February 2014 VA treatment note recorded that he was still being treated for this disability, and that he reported not doing much of physical activity lately due to his symptoms.  After resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's diabetes symptoms required the regulation of activities during the entire appeal period.  Thus, a 40 percent rating is warranted for his diabetes mellitus, type II symptoms.  

However, the VA examinations showed that his diabetes symptoms did not include episodes of ketoacidosis, or hypoglycemic restrictions that required one to two hospitalizations per year or twice per month visits to a diabetic care provider with additional complications.  Moreover, these examinations showed that he did not have progressive weight loss or loss of strength due to this disability.  Thus, a rating in excess of 40 percent is not warranted at any time during the appeal.  

Accordingly, after resolving all doubt in the Veteran's favor, the Board concludes that his diabetes mellitus, type II has been 40 percent disabling, but not higher, during the entire time on appeal.  Thus, his claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings for Diabetic Peripheral Neuropathy of the Upper Extremities

The Veteran is seeking ratings in excess of 10 percent for diabetic peripheral neuropathy symptoms in his left and right upper extremities, which the Board shall discuss in unison.  

His left and right upper extremity symptoms are currently rated as 10 percent disabling for mild incomplete paralysis of the median nerve under DC 7913-8515.  38 C.F.R. § 4.124a.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124 (2015).

DC 8515 further specifies that complete paralysis is manifest by evidence of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.214a.

During an October 2012 VA examination, the Veteran was diagnosed with peripheral neuropathy of the bilateral upper extremities secondary to diabetes mellitus.  The Veteran reported numbness in his hands, fingers, and legs, which began approximately 6 months prior to the examination.  He indicated that it "comes and goes," and that he noticed the symptoms more at night while he slept but he was starting to experience the symptoms during the day as well.  

Upon examination, the Veteran's right hand was noted as being his dominant.  He had intermittent pain in the right and left upper extremities, that was moderate in severity.  He also had moderate paresthesias and/or dysthesias and numbness in both upper extremities.  His neurological examination, including muscle strength testing and deep tendon reflex testing, revealed normal results.  Additionally, vibration sensation testing, position sense testing, light touch/monofilament testing, and cold sensation testing showed normal results.  The Veteran did not have muscle atrophy or any trophic changes, such as loss of extremity hair, or smooth and shiny skin.  

The examiner stated that his radial, median, and ulnar nerves were normal in both upper extremities, and indicated that a normal finding equated to the presence of peripheral neuropathy without functional impairment.  After restating the symptoms that the Veteran reported, the examiner explained that although his sensory examination was normal, his symptoms were consistent with diabetic neuropathy.  The examiner stated that these peripheral neuropathy symptoms did not impact his ability to work.  

He was afforded another VA examination for his peripheral neuropathy symptoms in January 2013, during which the examiner conducted an in-person examination and reviewed the Veteran's claims file.  The examiner noted that his medical history showed previous diagnoses and ratings for sensory peripheral neuropathy of the upper extremities that was due to diabetes mellitus.  The Veteran reported numbness and dysesthesias.  The examiner stated that there were no treatments or interventions for these symptoms, and that there were no changes since his last VA examination.  

The Veteran was again noted as being right-handed.  He reported having numbness and paresthesias and/or dysthesias in both upper extremities, but he did not have intermittent or constant pain in these areas.  A neurologic examination revealed normal results in flexion, extension, grip, and pinch of the upper extremities.  Likewise, deep tendon reflex testing showed normal results, as did testing for position sense, vibration, and cold sensation.  He did not have any muscle atrophy or trophic change attributable to diabetic peripheral neuropathy.  The examiner noted that the Veteran had incomplete paralysis of the median nerve that was mild in severity for both upper extremities, and noted that he has decreased sensation to pin distal in the wrists.  The examiner also opined that his bilateral upper extremity peripheral neuropathy did not have an effect on his employability, neither active nor sedentary.  

After reviewing the entire claims file, the Board finds that the Veteran's neuropathy of the upper right extremity has been 30 percent disabling, but no higher, for the period on appeal and that his upper left extremity neuropathy has been 20 percent disabling, but no higher, for the entire period on appeal.  Specifically, the neuropathy in his dominant (major), right upper extremity and his non-dominant (minor), left upper extremity has been productive of moderate symptomatology; however, these symptoms have not included incomplete paralysis of the median nerve that was severe.  

The October 2012 VA examiner stated that the severity of Veteran's symptoms in both upper extremities were normal or without functional impairment.  However, this same examiner stated that the Veteran had moderate intermittent pain, paresthesias and/or dysthesias, and numbness in his upper extremities.  Additionally, the January 2013 VA examiner noted that his symptoms were mild; however, this examiner also stated that the Veteran had numbness and paresthesias and/or dysthesias in both upper extremities that was moderate in severity.  After affording the Veteran the benefit of the doubt, the evidence is at least in equipoise in showing that a higher evaluation should be assigned as his disability picture more nearly approximates the criteria required for rating his upper extremity peripheral neuropathy symptoms.   38 C.F.R. § 4.7.  However, there is no lay or medical evidence in the record indicating that his symptoms can be characterized as severe.  As the Veteran's nerve involvement symptoms are only sensory, they should be rated as moderate but not higher.  

Thus, the Veteran's peripheral neuropathy symptoms of the right (dominant) hand have warranted a disability rating of 30 percent, but no higher, for the entire time on appeal.  Likewise, his peripheral neuropathy symptoms of the left (non-dominant) hand have warranted a disability rating of 20 percent, but no higher, for the entire time on appeal.  Accordingly, after resolving all doubt in the Veteran's favor, his claims must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings for Diabetic Peripheral Neuropathy of the Lower Extremities

Next, the Board shall discuss the Veteran's increased rating claims for diabetic peripheral neuropathy symptoms in his lower extremities, for which he is currently rated at 10 percent under DC 7913-8520 for each lower extremity. 

Diagnostic Code 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

As previously stated, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor.

In March 2012, the Veteran stated that he developed peripheral neuropathy in his lower extremities due to his diabetes mellitus, type II.   

In October 2012, he was afforded a VA examination, during which the examiner reviewed the pertinent records, took down his history and symptoms, and performed an in-person examination.  He was diagnosed with peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus.  He reported numbness in his hands, fingers, and legs, which onset approximately 6 months prior to the examination.  He indicated that that the numbness "comes and goes," and that he noticed the symptoms more at night while he slept, but he was starting to experience the symptoms during the say as well.  

Upon examination, he had intermittent pain in the right and left lower extremities, that was moderate in severity.  He also had moderate paresthesias and/or dysthesias and numbness in both lower extremities.  His neurological examination, including muscle strength testing and deep tendon reflex testing, revealed normal results.  Likewise, vibration sensation testing, position sense testing, light touch/monofilament testing, and cold sensation testing showed normal results.  He also did not have muscle atrophy or any trophic changes, such as loss of extremity hair, or smooth and shiny skin.  

The examiner stated that his sciatic and femoral nerves were normal in both lower extremities, and indicated that a normal finding meant the presence of peripheral neuropathy without functional impairment.  After restating the symptoms that the Veteran reported, the examiner explained that although his sensory examination was normal, his symptoms were consistent with diabetic neuropathy of the lower extremities.  The examiner indicated that his peripheral neuropathy symptoms did not impact his ability to work.  

Th Veteran underwent another VA examination for his peripheral neuropathy symptoms in January 2013, during which the examiner conducted an in-person examination and reviewed the Veteran's claims file.  The examiner noted that his medical history showed previous diagnoses and ratings for sensory peripheral neuropathy of the lower extremities that was due to diabetes mellitus.  The Veteran reported numbness and dysesthesias, and the examiner stated that there was no treatment or intervention for these symptoms, and that there were no changes since his last VA examination in regard to these symptoms.  

The Veteran again reported having numbness and paresthesias and/or dysthesias in both lower extremities, but he did not have intermittent or constant pain in these areas.  A neurologic examination revealed normal results in flexion, extension, ankle plantar flexion, and ankle dorsiflexion in the lower extremities.  Likewise, testing for position sense, vibration, and cold sensation showed normal results, as did deep tendon reflex testing, except that his foot and toes showed decreased reflexes in both feet.  He did not have any muscle atrophy or trophic change attributable to diabetic peripheral neuropathy.  The examiner noted that the Veteran had incomplete paralysis of the sciatic nerve that was mild in severity for both lower extremities, and noted that he has decreased sensation to pin distal in both ankles.  The examiner also opined that his bilateral lower extremity peripheral neuropathy did not have an effect on his employability in active or sedentary employment.    

After reviewing the entire claims file, the Board finds that the Veteran's diabetic peripheral neuropathy of the lower extremities has been 20 percent disabling, but not higher, for the entire period on appeal for each lower extremity.  Specifically, his symptoms manifested as incomplete paralysis of the sciatic nerve that was moderate in severity, but there is no lay or medical evidence indicating that such symptoms can be characterized as moderately severe, severe, or complete paralysis.  

Although the October 2012 VA examiner stated that the severity of Veteran's symptoms in both legs was normal or without functional impairment, the Board notes that this same examiner stated that the Veteran had moderate intermittent pain, paresthesias and/or dysthesias, and numbness.  Additionally, the January 2013 VA examiner noted that his symptoms were mild; however, the Veteran was again recorded as having moderate numbness and paresthesias and/or dysthesias in both lower extremities.  After affording the Veteran the benefit of the doubt, the higher evaluation will be assigned as his disability picture more nearly approximates the criteria required for rating his lower extremity peripheral neuropathy symptoms.   38 C.F.R. § 4.7.  However, as the Veteran's nerve involvement symptoms are only sensory, they should be rated not higher than moderate.

Thus, the Veteran's diabetic peripheral neuropathy symptoms have warranted ratings of 20 percent, but no higher, for each lower extremity during the entire pendency of this appeal, and his claims must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Bilateral Hearing Loss

Next, the Board shall adjudicate the Veteran's hearing loss disability, which is rated under DC 6100 as noncompensable (zero rating).  38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

A December 2005 rating decision granted service connection for bilateral hearing loss, effective July 2005, and assigned a noncompensable rating.  

After filing an increased rating claim, the Veteran had an audiology VA examination in January 2013.  The Veteran reported that his wife feels that he has difficulty hearing, but that he did not feel that he had hearing trouble.  The examination showed the following pure tone thresholds, in decibels: 




HERTZ




1000
2000
3000
4000
RIGHT

35
60
75
75
LEFT

30
60
70
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 94 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed sensorineural bilateral hearing loss.  The examiner commented that the Veteran's bilateral hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss has been noncompensably disabling throughout the entire rating period on appeal.  Initially, the Board notes that the most probative evidence pertaining to rating the Veteran's bilateral hearing loss under VA regulations is the January 2013 VA examination because it is the only evidence that shows reliable pure tone thresholds and speech discrimination readings using the Maryland CNC test.  

To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because during the January 2013 VA examination the Veteran's lesser pure tone threshold average from 1000 Hz to 4000 Hz on the left side was 57.5 decibels with 94 percent speech discrimination, Table VI assigns the Roman numeral II to the left ear.  The Veteran's right ear pure tone threshold average was 61.25 decibels, with speech discrimination of 96 percent.  Table VI indicates the assignment of Roman numeral II for the right ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the poorer hearing and the vertical columns represent the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral II and the row for Roman numeral II intersect, Table VII reveals that a rating of zero percent is warranted.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Here, the Veteran's hearing loss in either ear does not meet the definition of an exceptional pattern of hearing loss during the January 2013 VA audio examination, which is the only audiological evaluation in the record for the appeal period.  Thus, consideration of whether a compensable rating may be warranted when evaluating the ears separately pursuant to 38 C.F.R. § 4.86 is not required.

While the Board finds that the Veteran's bilateral hearing loss manifested by average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hz of no worse than 61.25 decibels in the right ear and 57.5 decibels in the left ear, and speech recognition ability of 96 percent in the right ear and 94 percent in the left ear, these symptoms do not warrant a compensable rating pursuant to VA regulations.  

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss has been noncompensably disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's back disability symptoms.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above reasonably describes and assesses the disability level and symptomatology.  

The criteria rate his diabetic nephropathy disability on the basis of renal dysfunction, including the presence and level of edema, albuminuria, BUN , creatinine, hypertension, decrease in kidney function, and signs of generalized poor health.  Thus, the demonstrated manifestations - namely, definite decrease in kidney function and BUN levels below 40 mg percent and creatinine below 4 mg percent- are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the impact the Veteran's symptoms have on his employment. 

Similarly, the criteria rate his diabetes mellitus, type II disability on the basis of treatment, including use of insulin, restricted diet, regulated activities, frequency of visits to a care provider and to the hospital for this disability.  Thus, the demonstrated manifestations - namely, restricted diet, insulin injections, and regulation of activities - are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the impact the Veteran's symptoms have on his employment.

Furthermore, the criteria rate his peripheral neuropathy of the lower and upper extremities on the basis of severity of the symptoms of the affected nerve, muscular atrophy, movement, drop, dangle of the feet, flexion, extension of fingers, etc.  Thus, the demonstrated manifestations - namely, numbness and paresthesias and/or dysthesias amounting to moderately incomplete paralysis of the median and the sciatic nerves - are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the impact the Veteran's symptoms have on his employment.

Moreover, the criteria rate his bilateral hearing loss on the basis of level of hearing loss, including diminished auditory acuity, speech recognition, and the presence of exceptional hearing patters.  Thus, the demonstrated manifestations - namely, level of hearing loss and speech recognition percentages - are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the impact the Veteran's symptoms have on his employment.

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected disabilities discussed above, and referral for consideration of an extra-schedular evaluation is not warranted.  

Moreover, the Board acknowledges that the Veteran is also service-connected for erectile dysfunction and that he receives special monthly compensation benefits.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disability, as well as the disabilities discussed above, in concluding that referral for consideration on an extraschedular rating is not warranted.  

New and Material Evidence

The Veteran is seeking to a reopen previously denied claim to service connection for tinnitus.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The St. Louis RO denied the Veteran's claim to service connection for tinnitus in a December 2005 rating decision because the Veteran's service treatment records were silent as to treatment or complaints of tinnitus, and because a September 2005 VA examiner concluded that this disorder was not related to the Veteran's time in service.  The Veteran was informed of this decision by a January 2006 letter and he did not appeal the decision or submit new and material evidence within the one-year appeal period.  Thus, the Board finds that the December 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has contended numerous times that his tinnitus symptoms relate to his time in service.  Moreover, he has alleged that his tinnitus is secondary to his bilateral hearing loss, which was service connected effective July 2005.  Additionally, he underwent a VA examination in January 2013 for his tinnitus disorder, which addressed the nexus between his tinnitus, military service, and service-connected hearing loss.  In light of the fact that the threshold for substantiating a claim to reopen is low, the Board determines that this new lay and medical evidence suffice as evidence of previously unestablished facts necessary to substantiate the service connection claim for tinnitus.  Thus, the claim to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Tinnitus

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).

Tinnitus is considered a chronic condition under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

Service connection may also be established with certain chronic diseases, including tinnitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran's service treatment records are silent for complaints of or treatment for tinnitus symptoms.  Specifically, his July 1965 pre-induction report of medical examination report does not note any abnormality related to his ears, and in fact, the veteran noted that he did not have any ear trouble or running ears on his pre-induction report of medical history.  Similarly, the Veteran's September 1967 separation report of medical examination does not note any abnormality or tinnitus symptoms.  Furthermore, the report of medical history from the same date does not show that the Veteran indicated that he ever had ear trouble or runny ears.  

Likewise, the claims file is devoid of evidence showing that tinnitus symptoms manifested within one year of separation.  In fact, the first instance in which the Veteran indicated a hearing abnormality or tinnitus was in his claim for service connection in July 2005.  

In September 2005, he was afforded a VA examination for tinnitus and bilateral hearing loss symptoms, during which the examiner reviewed his claims file, performed an in-person examination, and took down the Veteran's history and self-reported symptoms.  The Veteran reported occasional, intermittent, bilateral tinnitus.  He said that the onset of such symptoms was approximately 10 to 15 years prior (or between 1990 and 1995).  He described the symptoms as a "plugged up" sensation, and he stated that the sensation resolved after drinking some water or swallowing.  He said that such symptoms occurred twice a day and lasted for 15 to 20 seconds, and that these symptoms did not affect his daily activities.  

After an in-person examination, the examiner opined that the Veteran's tinnitus is not at least as likely as not related to his military service.  The examiner reasoned that he did not notice the tinnitus symptoms until approximately 10 to 15 years ago, which was too distant of a time from military service for symptoms to occur.  

In March 2012, the Veteran filed a claim to reopen entitlement to service connection for this disorder and stated in a statement in support of his claim that he was exposed to noise exposure in service.  Moreover, he contended that he was told that tinnitus and hearing loss go hand-in-hand, and thus, he alleged that his tinnitus was caused by his service-connected bilateral hearing loss.  He made similar contentions in his April 2013 notice of disagreement, in which he also stated that his tinnitus was caused by noise exposure damaging nerves in the ear.  

In January 2013, he was afforded another VA examination for his claim to service connection for tinnitus, during which the examiner reviewed his claims file and took down his self-reported symptoms and history.  The Veteran reported current symptoms of intermittent, bilateral tinnitus.  He stated that the onset was "when [he] left Vietnam."  He reported that the symptoms manifest as a humming, that they occur daily for up to several hours, and that these symptoms were becoming more frequent.  The examiner stated that his tinnitus did not impact his ability to work.  

The examiner opined that the Veteran's tinnitus symptoms were less likely than not (less than 50 percent probability) secondary to or aggravated by his bilateral hearing loss.  The examiner explained that although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes.  Moreover, hearing loss does not cause tinnitus and tinnitus does not cause hearing loss.  

The examiner also concluded that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of in-service noise exposure.  The examiner explained that the service treatment records do not reveal reports of tinnitus in service.  Moreover, the September 2005 VA examination showed that the Veteran reported the onset of tinnitus symptoms 23 to 28 years after military service, which was significantly delayed beyond discharge from the military.  The examiner noted that during the present examination the Veteran report that his tinnitus began after returning from Vietnam and concluded that when two different onset dates are proved by the Veteran, the first should be considered to be the most accurate.  Moreover, his description of reported tinnitus during the September 2005 VA examination was not consistent with permanent tinnitus, but rather, was a temporary condition related to middle ear pressure because it resolved after swallowing.  In his April 2013 notice of disagreement, the Veteran stated that he told this examiner that he did not have tinnitus before going to Vietnam, but that he came back with it.  

The opinions of the September 2005 and January 2013 VA examiners are competent and they are highly probative evidence on the issue of the etiology of the Veteran's tinnitus symptoms because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.

In a September 2014 informal hearing presentation, the Veteran's representative contended that the Veteran's confirmed diagnosis of tinnitus and his lay statements during the January 2013 VA examination that tinnitus onset during service is sufficient evidence to establish entitlement to service connection for this disorder. 

After a thorough review of the claims file, the Board concludes that the Veteran's tinnitus did not manifest during service or within one year from separation from military service, and it is not otherwise etiologically related to military service or service-connected bilateral hearing loss.

While the Board acknowledges the Veteran's statements during the January 2013 VA examination and in the April 2013 notice of disagreement that his tinnitus onset after he returned from Vietnam, the Board concludes that the record, overall, shows otherwise.  Specifically, his service treatment records are devoid of discussion, treatment, or complaints of tinnitus.  Moreover, in several service treatment records, such as his September 1967 separation examination, he stated that he did not have trouble with his ears or runny ears.  Thus, apart from the Veteran's contentions that he came back from Vietnam with tinnitus, which were made approximately 45 years after separation from service, the record lacks any evidence showing that his tinnitus manifested in service.  Additionally, apart from these lay statements, there is no evidence indicating that tinnitus manifested within one year of separation.   In fact, the first instance in which the Veteran indicated a hearing abnormality or tinnitus was in his claim for service connection in July 2005.  

During the September 2005 VA examination, the Veteran reported that his tinnitus symptoms onset sometime between 1990 and 1995, which was approximately 23 to 28 years after discharge from service.  However, he indicated that his tinnitus onset after he returned from Vietnam during the January 2013 VA examination and in his April 2013 notice of disagreement.  This inconsistency as to when tinnitus symptoms began diminishes the credibility and probative value of his lay statements regarding the onset of tinnitus.  After weighing his lay statements against the negative nexus opinions of the two VA examiners above, the Board finds the rationales and opinions of the VA examiners to be more probative as to the etiology of tinnitus symptoms.  

Furthermore, the Board acknowledges the Veteran's belief that his tinnitus is caused or aggravated by his service-connected bilateral hearing loss.  However, the January 2013 VA examiner opined that it was less likely than not (less than 50 percent probability) that his tinnitus was secondary to or aggravated by his bilateral hearing loss.  The examiner explained that although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes.  Moreover, hearing loss does not cause tinnitus and tinnitus does not cause hearing loss.  The Board finds this VA examiner's opinions to be competent and highly probative evidence as to the relationship between the Veteran's hearing loss and tinnitus symptoms because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.

In sum, the Board acknowledges the Veteran's lay statements attributing his tinnitus to his military service.  However, after considering the lack of complaints for tinnitus during service, the reported onset of symptoms that was approximately 23 to 28 years after separation from service, the approximately 38 years after separation from service until he sought treatment for tinnitus, and the September 2005 and January 2013 VA examiners' negative nexus opinions, the Board concludes that his tinnitus disorder is not causally or etiologically related to military service and that it is not caused or aggravated by his service-connected bilateral hearing loss.  

Accordingly, as the preponderance of the evidence is against service connection for tinnitus, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

The Veteran also contends that his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  

A total disability rating  may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2014).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is service-connected for diabetic nephropathy, type II diabetes mellitus, diabetic peripheral neuropathy of upper and lower extremities, bilateral hearing loss, and erectile dysfunction.  His combined disability rating meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis for the entire time on appeal because the combined rating for the Veteran's disabilities is 90 percent after incorporating the ratings discussed above.  Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In his December 2012 application for a TDIU, the Veteran indicated that the highest level of education that he completed was two year of college, and that he had not had any education or training since becoming too disabled to work.  He reported that he worked approximately 45 hours per week as a shift manager from July 1995 to February 2007, and that he became too disabled to work in 2007 due to complications from diabetes.  

In his April 2013 notice of disagreement, the Veteran contended that due to his diabetic nephropathy symptoms, he was unable to work.  Moreover, he stated that his neuropathy symptoms prevent his from standing for any period of time.  He indicated that when he walks, his foot flops, which causes him to trip.  

In a September 2014 informal hearing presentation, the Veteran's representative contended that because the claims file does not contain a medical opinion discussing the impact of all of the Veteran's service-connected disabilities on his ability to attain and maintain substantially gainful employment, the Board should remand this matter to obtain such an opinion.  While the Board acknowledges the representative's contentions, it concludes that a combined-effects medical examination report or opinion is not needed because the medical reports and lay statements of record provide sufficient information for the Board to render a decision on the Veteran's entitlement to a TDIU.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013).

In October 2012, the Veteran was afforded a VA examination to gage the level of severity of his diabetic nephropathy, type II diabetes mellitus, and diabetic peripheral neuropathy of upper and lower extremities.  Likewise, in January 2013, he underwent another VA examination for these disabilities as well as bilateral hearing loss.  Overall, the October 2012 and January 2013 VA examiners concluded that each separate service-connected disability discussed above (apart from erectile dysfunction) did not have an impact on the Veteran's ability to work.  However, after affording the Veteran the benefit of the doubt, the Board concludes that he is unable to secure or follow gainful employment as a result of his service-connected disabilities.  Specifically, while these VA examiners provided opinions as to each service-connected disability, they only considered the impact of each separate disability on the Veteran's employment.  Since neither of the examiners provided an opinion as to the combined effects of his service-connected disabilities on his employability, the probative value of their opinions is diminished.  

Contrarily, the Board finds the Veteran's statements regarding the impact of his service-connected disabilities on his employment to be highly probative.  In his December 2012 application for a TDIU, he stated that he became too disabled to work in 2007, and, in fact, the record does not include any evidence that he is currently employed.  In his April 2013 notice of disagreement, he endorsed severe symptoms, such the inability to stand or walk, due to his service-connected disabilities.  

Thus, given the Veteran's combined rating of 90 percent for his service-connected disabilities, his being unemployed since 2007, his severe symptoms that affect his locomotion, and after affording him the benefit of the doubt, the Board determines that he is unable to secure or follow gainful employment as a result of his service-connected disabilities.  Accordingly, entitlement to a TDIU must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

In regards to an extraschedular rating for a TDIU, the Board notes that the schedular rating criteria used to rate the Veteran's service-connected disabilities are adequate to meet the percentage standards set forth in 38 C.F.R. §4.16(a).  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities, and referral for consideration of an extra-schedular evaluation is not warranted with respect to a TDIU.  See 38 C.F.R. § 4.16(b).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in May 2012, August 2012, and January 2013, prior to the initial adjudication of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Moreover, as it pertains to the claims for a higher initial rating, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of VA and private treatment.  The duty to assist was further satisfied by VA examinations in September 2005, October 2012, and January 2013, during which examiners conducted examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.



























ORDER

Entitlement to a disability rating in excess of 60 percent for diabetic nephropathy is denied.  

Entitlement to a disability rating of 40 percent, but not higher, for diabetes mellitus, type II is granted, subject to the controlling regulations governing payment of VA monetary benefits.

Entitlement to a disability rating of 30 percent, but not higher, for diabetic peripheral neuropathy of the right upper extremity is granted, subject to the controlling regulations governing payment of VA monetary benefits.

Entitlement to a disability rating of 20 percent, but not higher, for diabetic peripheral neuropathy of the left upper extremity is granted, subject to the controlling regulations governing payment of VA monetary benefits.  

Entitlement to a disability rating of 20 percent, but not higher, for diabetic peripheral neuropathy of the right lower extremity is granted, subject to the controlling regulations governing payment of VA monetary benefits.  

Entitlement to a disability rating of 20 percent, but not higher, for diabetic peripheral neuropathy of the left lower extremity is granted, subject to the controlling regulations governing payment of VA monetary benefits.  

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.


Entitlement to service connection for tinnitus is denied.  

Entitlement to a TDIU due to service-connected disabilities is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


